 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   CORY DWAYNE MICENHEIMER,                      1:19-cv-00115-DAD-GSA-PC
12                         Plaintiff,              ORDER DENYING REQUEST FOR
                                                   FREE COPIES
13              v.                                 (ECF No. 16.)
14   KERN VALLEY STATE PRISON,                     ORDER GRANTING PLAINTIFF A
                                                   THIRTY-DAY EXTENSION OF TIME
15                         Defendant.              TO FILE OBJECTIONS TO THE
                                                   FINDINGS AND RECOMMENDATIONS
16                                                 ENTERED ON MAY 13, 2019
17                                                 THIRTY-DAY DEADLINE
18

19

20          Cory Dwayne Michenheimer (“Plaintiff”) is a state prisoner proceeding pro se and in
21   forma pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On January 24, 2018,
22   Plaintiff filed the Complaint commencing this action. (ECF No. 1.)
23          On May 9, 2019, Plaintiff filed a motion to compel prison officials to provide him with
24   10 copies of the amended complaint. (ECF No. 12.) The court construed Plaintiff’s motion as
25   a motion for preliminary injunctive relief and entered findings and recommendations to deny
26   the motion on May 13, 2019. (ECF No. 12.) Plaintiff was granted 14 days to file objections to
27   the findings and recommendations. (Id.) To date, Plaintiff has not filed objections, and the
28   findings and recommendations are pending.

                                                   1
 1          On July 1, 2019, Plaintiff filed a Notice to the court. (ECF No. 16.) In the Notice,
 2   Plaintiff asserts that he filed timely objections to the findings and recommendations. However,
 3   the court has not received these objections. Good cause appearing, Plaintiff shall be granted a
 4   30-day extension of time to file the objections.
 5          Plaintiff also requests free copies of all of the orders mailed to him by the court.
 6   Plaintiff was previously informed that he is not entitled to free copies, See ECF No. 8, hence
 7   this request shall be denied. At this stage of the proceedings, if Plaintiff wishes to have copies
 8   from his court file he must make a written request to the Clerk; provide the Clerk with a self-
 9   addressed envelope large enough to hold the copies, with sufficient postage affixed to the
10   envelope; and submit a money order for payment of $.50 per page for the copies. The court has
11   served all of its orders for this case on Plaintiff at his address-of record at Salinas Valley State
12   Prison, and there is no evidence that mail sent there has been returned. Plaintiff is advised that
13   absent notice of a change address by Plaintiff, service at his prior address is fully effective.
14   Local Rule 182(f).
15          Based on the foregoing, IT IS HEREBY ORDERED that:
16          1.      Plaintiff’s request for free copies is DENIED; and
17          2.      Plaintiff is GRANTED an extension of time until thirty days from the date of
18                  service of this order in which to file objections to the findings and
19                  recommendations entered on May 13, 2019.
20
     IT IS SO ORDERED.
21

22      Dated:     July 15, 2019                            /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                        2
